Citation Nr: 0704469	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-10 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to reimbursement for 167 hours of 
undergraduate training taken before July 27, 1996.

2.  Entitlement to educational assistance under Chapter 32, 
Title 38, of the United States Code, beyond November 18, 
1996.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1984 to November 
17, 1986.

This appeal originates from a September 2004 decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) - which denied the veteran's request 
for an award of Chapter 32 educational benefits under the 
Post-Vietnam Era Veterans' Education Assistance Program 
(VEAP).

In a more recent April 2005 statement, the veteran discussed 
work-study during 1987 and argued he should have been paid 
for it.  This additional issue has not been adjudicated by 
the RO, much less denied and timely appealed to the Board.  
So it is referred to the RO for appropriate development and 
consideration, as the Board does not presently have 
jurisdiction to adjudicate it.  38 C.F.R. § 20.200 (2006).  
See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction of an issue not yet adjudicated by 
the RO).


FINDINGS OF FACT

1.  The veteran contributed $800.00 for education under VEAP, 
of which $92.50 was applied towards his post-service 
education and training under the plan.

2.  The veteran's delimiting date in regard to Chapter 32 
educational assistance benefits was November 18, 1996.

3.  On February 15, 2005, the veteran received a Chapter 32 
disenrollment refund check in the amount of $707.50, based on 
underutilization of benefits.

4.  On September 2, 2004, the RO received a formal 
application for education benefits, for 167 hours of training 
taken prior to July 27, 1996.

5.  The veteran does not contend, and the evidence does not 
otherwise show, he had a disability that made it medically 
infeasible to pursue a program of education prior to his 
delimiting date.


CONCLUSIONS OF LAW

1.  The criteria are not met for retroactive educational 
assistance under Chapter 32, Title 38, of the United States 
Code, for any period prior to July 27, 1996.  38 U.S.C.A. §§ 
3221, 3222, 3241 (West 2002); 38 C.F.R. §§ 21.1030, 21.1031, 
21.1032, 21.4131, 21.5021, 21.5030, 21.5130, 21.5060, 21.5072 
(2006).

2.  The criteria also are not met for educational assistance 
under Chapter 32, Title 38, of the United States Code, beyond 
November 18, 1996.  38 U.S.C.A. § 3232 (West 2002); 38 C.F.R. 
§§ 21.5021, 21.5041, 21.5042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
VA regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

As will be explained, the veteran's contentions have no legal 
merit.  Because the law and not the evidence is dispositive 
in this case, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, the VCAA can 
have no effect on this appeal.  See DelaCruz, supra; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  Thus, even were 
the Board to presume for the sake of argument there is some 
deficiency insofar as preliminary VCAA notice and 
development, this still would be inconsequential and, 
therefore, at most harmless error.  See, e.g., a line of 
precedent cases discussing ways to cure VCAA procedural due 
process defects - Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Law and Analysis

Retroactive Reimbursement for 167 Hours of Undergraduate 
Training prior to July 27, 1996

Generally, an individual who entered military service between 
January 1, 1977, and July 1, 1985, and enrolled in the 
Chapter 32 educational assistance program prior to July 1, 
1985, is eligible for Chapter 32 benefits.  38 U.S.C.A. § 
3221 (West 2002).  But a specific claim must be filed in 
order for the educational assistance allowance to be paid.  
38 U.S.C.A. § 3241 (West 2002); 38 C.F.R. § 21.1030 (2006).

Any communication indicating intent to apply for educational 
assistance benefits for an eligible person may be considered 
an informal claim.  If a formal claim is received within one 
year, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 21.1031(a) (2006).  The 
act of enrolling in an approved school does not in itself 
constitute an informal application.  38 C.F.R. § 21.1031(b) 
(2006).  VA's failure to furnish any form or information 
concerning the right to file a claim or to furnish notice of 
the time limit for the filing of a claim will not extend the 
periods allowed for these actions.  38 C.F.R. § 21.1032(c)(1) 
(2006).  The commencing date of an award of educational 
assistance allowance will be one year prior to the date of 
receipt of the application for educational assistance 
benefits or enrollment certification, whichever is later.  38 
C.F.R. §§ 21.4131, 21.5130 (2006).



Where an individual has not utilized all of his or her 
entitlement to benefits within the 10-year period stated in 
38 C.F.R. § 21.5041, and at the end of one year thereafter 
has not filed a claim for educational assistance allowance, 
that individual shall be automatically and non-voluntarily 
disenrolled from VEAP.  38 C.F.R. § 21.5060(b)(3) (2006).

The veteran was discharged from active duty on November 17, 
1986.  Under 38 C.F.R. § 21.5041 he cannot be afforded 
educational assistance beyond ten years after discharge from 
active duty - so his delimiting date is November 18, 1996.  
He readily concedes this.  In correspondence received in 
October 2004, he wrote "I understand that I may not receive 
payment for training that occurred after November 18, 1996."  
The significance of the delimiting date, however, is not only 
that it establishes a time after which no courses can be 
taken, but that it starts the clock for disenrollment, a time 
after which he is involuntarily removed from the program and 
may no longer apply for benefits.  
See 38 C.F.R. §§ 21.5021(i), 21.5060(b)(3) (2006).

The veteran's completed Application for Education Benefits 
(VA Form 22-1990) was received on September 2, 2004.  This 
application referred to education coursework at several 
institutions, including the University of New Mexico.  
While he has submitted a copy of a diploma from this 
university indicating a July 1996 graduation, this record in 
no way satisfies the criteria for enrollment certification.  
See 38 C.F.R. § 21.4131.  See, too 38 C.F.R. §§ 21.4203, 
21.5133, 21.5200 (2006).  Furthermore, enrollment 
certification that meets the Chapter 32 requirements for his 
reported University of New Mexico coursework has never been 
received.  Id.  Therefore, the earliest possible commencing 
date for his claim is September 2, 2003, when he applied for 
educational assistance.

So the reason the veteran cannot obtain retroactive Chapter 
32 benefits, as requested, is fairly straightforward.  He 
cannot receive an educational assistance allowance prior to 
the commencing date, which can be no earlier than 
September 2, 2003 (one year before the September 2, 2004 VA 
Form 22-1990 was received).  But this date is well after the 
delimiting date of November 18, 1996, after which no 
educational assistance shall be afforded.  38 C.F.R. 
§ 21.5021.  It also follows the November 18, 1997 date for 
non-voluntary disenrollment is established under 38 C.F.R. § 
21.5060(b)(3).  Because the RO did not receive his 
application for many years following the claimed coursework 
and the delimiting date, there can be no legal entitlement to 
educational assistance.  Consequently, as matter of law, 
retroactive benefit payment for training taken prior to his 
November 18, 1996 delimiting date, to include the period of 
prior to July 27, 1996, cannot be awarded.

In correspondence received in October 2004, the veteran said 
he had received training at the University of New Mexico 
prior to July 27, 1996.  He contends that he should have 
received VA benefits "but could not due to the numerous 
organizational flaws which existed in the system."  He stated 
that his efforts with the VA office at the University of New 
Mexico were met with disappointment.  In correspondence 
received in February 2005, he added that he made numerous 
attempts to gain access to education benefits, including 
filing reports while enrolled at the University of New Mexico 
prior to November 1996.  While the Board truly sympathizes 
with him, the fact remains there is no legal basis for 
granting his claim.  And VA cannot bear responsibility for 
what may or may not have occurred at a state-run university.

There is no disputing the claim at issue was not filed until 
September 2, 2004, so more than 7 years following the 
veteran's November 18, 1996 delimiting date and well outside 
the time limit established in 38 C.F.R. § 21.4131.  He has 
also indicated that he worked through the VA office at the 
University of New Mexico while he was enrolled there.  It is 
not entirely clear whether he means the local RO in 
Albuquerque or, instead, a private financial aid office.  
Regardless, his education file does not include evidence of 
any type of claim - either informal or formal, filed from 
the time of this training through September 2004.  The Court 
has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the government's 
administrative processes.  Jones v. West, 12 Vet. App. 98, 
100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  The Court has also specifically held that a 
statement by a claimant, standing alone, is insufficient to 
rebut the presumption of regularity in VA operations.  Id.  
Any inference that a formal or informal claim was filed at 
that time and not properly handled is not substantiated by 
the veteran's education file.  Apart from September 1997 
documents relating to a name and residence change, nothing 
was submitted between March 1987 and September 2004.  So the 
evidence of record does not support his contentions in that 
regard.

In correspondence received in April 2005, the veteran raised 
several new arguments regarding perceived accounting 
discrepancies over contributions paid into VEAP and benefits 
subsequently received.  Notwithstanding the legal bar to 
entitlement addressed above, there is another reason why he 
cannot receive any more money under VEAP.  He has already 
received the full amount of his VEAP contributions through an 
initial education award paid from February to June 1987 and 
through a refund check paid in February 2005 - so he has no 
more entitlement remaining.

Department of Defense accounting records note the veteran 
contributed $800.00 toward VEAP while in service.  In March 
1987, he was provided an initial award at a monthly rate of 
$412.50.  Other records show he used 3 months and 21 days of 
his benefit between February and June 1987.  After applying a 
formula that is roughly a function of his monthly rate and 
the training period covered, the Department of Defense paid $ 
1,526.25 total for training taken between February and June 
1987.  See 38 C.F.R. § 21.5138.  His entitlement charge, or 
money applied toward training and subtracted from the $800.00 
he paid during service, was found to be $92.50.  38 C.F.R. 
§ 21.5072.  He then received a refund check on February 15, 
2005 in the amount of $707.50 for unclaimed Chapter 32 funds.  
The addition of these two figures equals the $800.00 
contributed by him towards his education during his military 
service and encompasses all of the benefits he is entitled to 
receive.



The veteran has listed VEAP entitlement figures as high as 
$11,000.  This sum appears to well exceed the scope of his 
maximum benefit under VEAP, base upon his contributions.  
However, because of government matching funds, he would 
certainly have received more than $800.00 in terms of 
education benefits if he had applied for and received 
training before his delimiting date.  See 38 U.S.C.A. § 3222 
(West 2002).  But as discussed above, he was disenrolled 
automatically on November 18, 1997.  Under 38 C.F.R. 
§ 21.5064, he was entitled to a refund of VEAP contributions.  
In this case, he only contributed $800.00 during service.  
Of this money, $92.50 was applied to his education costs 
through his initial award and the remainder was refunded.  
Therefore, he was awarded or refunded his contributions, is 
disenrolled from VEAP, and cannot otherwise receive any more 
benefits for training - including the 167 hours of training 
taken before November 18, 1996.

Entitlement to Education Benefits Beyond the November 18, 
1996 Delimiting Date

The other issue certified for appeal is whether the veteran 
should be entitled to benefits for training taken following 
his November 18, 1996 delimiting date.  As noted, he has 
stated "I understand that I may not receive payment for 
training that occurred after November 18, 1996."  
Nonetheless, he submitted evidence of emergency medical 
technician (EMT) training that extended beyond his delimiting 
date.  He also perfected his appeal of this issue on his 
April 2005 VA Form 9 (substantive appeal).  See 38 C.F.R. 
§ 20.202 (2006).  So the Board will adjudicate this 
additional issue.

The general rule with regard to educational assistance 
benefits under Chapter 32, Title 38, of the United States 
Code, is that such benefits "shall not be afforded an 
eligible veteran . . . more than 10 years after the date of 
such veteran's last discharge or release from active duty." 
38 U.S.C.A. § 3232(a)(1) (West 2002).  See 38 C.F.R. § 
21.5041 (2006) (to the same effect).  An exception to that 
rule provides that the 10-year delimiting period can be 
extended if (1) the veteran "was prevented from initiating 
or completing [his] chosen program of education during the 
delimiting period . . . because of a physical or mental 
disability which was not the result of [his] own willful 
misconduct, . . ." and (2) the veteran submits an 
application for extension within one year after the last date 
of the delimiting period otherwise applicable, or within one 
year after the termination date of his mental or physical 
disability, whichever is later.  38 U.S.C.A. § 3232(a)(2) 
(West 1991).  See 38 C.F.R. § 21.5042 (2006) (to the same 
effect).

Here, again, the record shows the veteran was discharged on 
November 17, 1986.  His delimiting date is, therefore, 
November 18, 1996.  38 U.S.C.A. § 3232(a)(1) (West 2002); 38 
C.F.R. § 21.5041 (2006).  So absent some legally recognizable 
exception, he would not ordinarily be entitled to educational 
assistance beyond this date.

An extension (as opposed to a renewal) of the 10-year 
delimiting period can be granted only if it is shown the 
veteran "was prevented from initiating or completing [his] 
chosen program of education during the delimiting period . . 
. because of a physical or mental disability which was not 
the result of [his] own willful misconduct . . . ." 38 
U.S.C.A. § 3232(a)(2) (West 2002).  There is no provision in 
the law which allows for an extension of the delimiting 
period for any other reason.  Inasmuch as the available 
evidence does not establish, and the veteran does not 
otherwise contend, that he was prevented by physical or 
mental disability from initiating or completing his chosen 
program of education between the time of his separation from 
military service in November 1986, and the end of the 
applicable delimiting period on November 18, 1996, his 
application for extension cannot be granted.

For all of these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claims for 
educational assistance under Chapter 32, Title 38, of the 
United States Code.  The Board is bound by the parameters of 
the controlling laws and regulations and is not free to make 
an exception in this case.  38 U.S.C.A. § 3221, 3222, 3232, 
3241 (West 2002); 38 C.F.R. §§ 21.1030, 21.1031, 21.1032, 
21.4131, 21.5021, 21.5030, 21.5041, 21.5042, 21.5060, 
21.5072, 21.5130 (2006).  


In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for educational assistance under Chapter 32, Title 
38, of the U.S. Code, for 167 hours of undergraduate training 
taken prior to July 27, 1996, is denied.

The claim for educational assistance under Chapter 32, Title 
38, of the U.S. Code, beyond November 18, 1996, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


